                        Case 19-22057-RAM         Doc 208    Filed 06/19/20   Page 1 of 2




          ORDERED in the Southern District of Florida on June 18, 2020.




                                                                     Robert A. Mark, Judge
                                                                     United States Bankruptcy Court
_____________________________________________________________________________
                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                            MIAMI DIVISION
                                           www.flsb.uscourts.gov
       In re:
        PACIFICO SUR GROUP, LLC,                            Case No. 19-22057-RAM
                                                            Chapter 7 (Involuntary)
               Debtor.                                      Jointly Administered
        _________________________/

                             ORDER GRANTING MOTION FOR TURNOVER OF
                                 DEBTORS’ FUNDS AT PNC BANK, N.A.

                     THIS CASE came before the Court for telephonic hearing on June 18, 2020 upon the

         Trustee’s Motion to for Turnover of Debtors’ Funds at PNC Bank, N.A. (the “Motion”) [D.E.

         192] filed by Marcia T. Dunn, Chapter 7 Trustee (the “Trustee”). The Court having reviewed

         the Motion, having heard argument of counsel to the Trustee and any other counsel; and the

         Court finding that notice of the Motion and hearing thereon was sufficient under the

         circumstances and no other notice need be provided; and for good cause being shown, and

         reasons set forth on the record, it is

                     ORDERED as follows:

                1.       The Motion is GRANTED.


                                                    Page 1 of 2
              Case 19-22057-RAM             Doc 208       Filed 06/19/20    Page 2 of 2




       2.         PNC Bank, N.A. is directed and authorized to turn over the funds in bank accounts

in the name of either PACIFICO SUR GROUP, LLC or CHILEAN FISHERIES GROUP, LLC

to the Trustee.

       3.         To the extent any party claims an interest in such funds, such party shall file a claim

in the Debtors’ bankruptcy case asserting same on or before the Claims Bar Date. Any holds on

Debtors’ bank accounts, including any garnishments, liens, attachments, or restraining notices to

which the funds are subject, may attach with equal priority when the funds are turned over to the

Trustee.

                                             #       #         #

Submitted by:
Barry S. Turner, Esq.
DUNN LAW, P.A.
Counsel for Marcia T. Dunn, as Chapter 7 Trustee
66 West Flagler Street, Suite 400
Miami, FL 33130
Tel: (786) 433-3866
Fax: (786) 260-0269
barry.turner@dunnlawpa.com

Barry S. Turner, Esq. shall serve a copy of this Order on all interested parties and shall file a
Certificate of Service.




                                                 Page 2 of 2
